Citation Nr: 1334542	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-49 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) on a schedular basis due to service-connected disabilities as of July 17, 2012. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis due to service-connected disabilities prior to July 17, 2012. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran had active military service from July 1970 to July 1973, and from May 1975 to August 1979; he was a member of the Army Reserve for the period between his tours of active duty.  He was a member of the Illinois Air National Guard from approximately March 1983 to July 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran and his spouse testified at a Board hearing before the undersigned in July 2013.  A transcript of the hearing is in the claims file. 

The Veteran submitted additional evidence after this appeal was certified to the Board, and waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in July 2013 and September 2013 statements.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Other claims on appeal before the Board are addressed under separate cover, as the Veteran's attorney has limited representation to those claims and does not represent him on the TDIU issue.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).  




The issue of entitlement to TDIU on an extraschedular basis prior to July 17, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. As of July 17, 2012, the Veteran's service-connected coronary artery disease (CAD) has satisfied the criteria for schedular consideration of entitlement to TDIU.

2. The Veteran's CAD is sufficiently disabling as to render him unable to obtain or maintain substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis have been satisfied as of July 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected CAD prevents him from engaging in substantially gainful employment and that consequently he is entitled to a total disability rating.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  




To establish entitlement to TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment" is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Service connection has been established for CAD, which was assigned a 60 percent rating effective July 17, 2012 in a November 2012 decision of the RO.  Thus, the Veteran's service-connected CAD has met the schedular criteria for entitlement to TDIU as of July 17, 2012.  See 38 C.F.R. § 4.16(a).  As it was previously rated as 10 percent disabling, the schedular criteria for TDIU were not met prior to that date, since the Veteran's other service-connected disabilities have not satisfied the schedular criteria for entitlement to TDIU.  Specifically, service connection has also been established for hypertension, tinnitus, and residuals of a left index finger, each of which is rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  These evaluations do not meet the criteria for TDIU.  See id.; see also 38 C.F.R. § 4.25 (2013).  Thus, the Board may not grant entitlement to TDIU in the first instance for the period prior to July 17, 2012.  See  38 C.F.R. § 4.16(b) (providing that rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a)).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 4.16(a).  In a precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective standard.  See id.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.   

Importantly, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.  Moreover, in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held that the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  At the same time, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, as VA's rating schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15.

The Veteran's Social Security Administration (SSA) records show that in February 2008, he discontinued working as a welding teacher, a job he had held for a number of years.  A pacemaker was then implanted following episodes of fainting.  An SSA decision determined that the Veteran was disabled for SSA purposes since February 1, 2008 due primarily to his CAD.  A February 2008 letter from the Veteran's private treating cardiologist, T. Waites, MD, states that welding was no longer an option for the Veteran as it was not compatible with the restrictions imposed by his pacemaker.  Accompanying this letter was information explaining why electromagnetic energy generated from welding would have dangerous effects on a pacemaker.  A letter received in February 2010 from the Veteran's most recent employer states that the Veteran left his job as a welding teacher due to his heart problems. 

The Veteran's private treatment records and a November 2009 VA examination report reflect that the Veteran had 2 stents placed in 2002, followed by additional stents in 2006, 2007, and 2009.  The November 2009 VA examination report states that in February 2008 the Veteran had asystole secondary to complete heart block, and therefore a dual chamber pacemaker was placed.  The Veteran reported that he was able to walk about 40 feet and then had shortness of breath and tightness in his chest.  He was not able to do any physical activity.  He also reported feeling dizzy after taking a shower.  

The probative evidence shows that the Veteran is unemployable as a result of his CAD.  Specifically, in an October 2008 application for disability compensation, Dr. Waites wrote that the Veteran was "disabled from all work" due to CAD.  Further, a May 2013 letter from a G. Blair, MD, a cardiologist, states that based on the Veteran's history of CAD with extensive stenting, he was "unable to do much work."  A VA examiner stated in November 2008 and April 2009 opinions that the Veteran was limited to sedentary work due to his CAD, although it was noted that his treating physician found that the Veteran could only do "minimal sedentary work."  

Doctor Waite's opinion that the Veteran was disabled from all work outweighs the findings of the VA examiner that the Veteran could do sedentary work.  As the Veteran's treating cardiologist, Dr. Waites is much more familiar with the Veteran's medical history, symptoms and occupational limitations than the VA examiner.  Moreover, the VA examiner's opinion that the Veteran is able to do sedentary work is not supported by an explanation.

The Veteran's work history also does not support a transition to a sedentary job.  The SSA records and a July 2013 application for TDIU show that he has held jobs in heating, ventilation, and air conditioning, or welding since at least 1990, all jobs which presumably require more exertion than sedentary work.  The evidence does not show that the Veteran has the appropriate vocational or educational background to work in a sedentary capacity. 

In summary, the balance of the evidence shows that the Veteran's service-connected CAD is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment given the opinions of his private treating physicians and the finding of disability by SSA, and taking into account the fact that he lacks the experience or training that would enable a transition to sedentary work.  Indeed, Dr. Waites stated in the October 2008 disability application form that the Veteran was disabled from all work, and this opinion carries more weight than the VA opinions finding the Veteran could do sedentary work.  Moreover, as noted above, TDIU does not require 100 percent or total unemployability, but rather that the Veteran be unable to obtain or maintain substantially gainful employment, which is a more flexible standard.  See Roberson, 251 F.3d at 1385. 



Accordingly, the evidence is at least in equipoise as to whether entitlement to TDIU is warranted as of July 17, 2012, the date that the schedular criteria were met for TDIU consideration.  Therefore, any doubt on this issue is resolved in the Veteran's favor, and entitlement to TDIU as of July 17, 2012 is granted.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Because entitlement to TDIU has been granted as of July 17, 2012, any error related to VA's duties to notify and assist as to this issue was harmless.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009).  


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) on a schedular basis due to service-connected disabilities as of July 17, 2012 is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The Veteran's service-connected CAD and other service-connected disabilities do not meet the schedular criteria for TDIU consideration prior to July 17, 2012.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

As discussed above, the evidence shows that the Veteran has been unemployable throughout the pendency of this claim due to his service-connected CAD.  Therefore, referral for extraschedular consideration of entitlement to TDIU prior to July 17, 2012 is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Reassess whether the record is developed as to the question of extraschedular consideration, and conduct any further development as warranted.  In particular, consider the October 2008 opinion of Dr. Waites, noted above, then indicating the Veteran was "disabled from all work," Then refer the issue of whether the Veteran is entitled to TDIU on an extraschedular basis prior to July 17, 2012 to the Director of the Compensation and Pension Service.  The claims file and a copy of this REMAND must be provided. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the issue of entitlement to TDIU prior to July 17, 2012 on the merits.  If the benefits sought are not granted, the Veteran and his representative (if any) should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


